DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         LORENZA SESSION,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-1763

                         [November 17, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas M. Lynch V,
Judge; L.T. Case No. 03-021278CF10A.

  Lorenza Session, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.